In an action, inter alia, for the dissolution of a partnership and an accounting, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Costello, J), dated April 23, 2003, as granted the motion of the defendants Joel Ziegler, Greshin, Ziegler & Pruzansky, Greshin Ziegler & Pruzansky, LLP, Greshin, 199 East Main Street Associates, Greshin, Ziegler & Amicizia, LLR and Vincent M. Amicizia, for summary judgment on their counterclaim to compel specific performance of an alleged agreement for the sale of real property.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the respondents’ motion for summary judgment on their counterclaim for specific performance regarding the parties’ alleged agreement for the sale of the real property known as 199 East Main Street. While the respondents demonstrated that the parties had reached an agreement in principle that the plaintiff would sell his interest in the real property to, among others, his surviving former partner, the plaintiff demonstrated the existence of issues of *667fact as to whether the agreement to convey his interest in the subject property was contingent upon the parties reaching a global settlement of all outstanding partnership issues. As the parties were unable to resolve all outstanding partnership issues, the Supreme Court erred in granting the respondents’ motion for summary judgment on their counterclaim for specific performance. S. Miller, J.P., Krausman, Crane and Skelos, JJ., concur.